Name: Council Implementing Regulation (EU) 2018/413 of 16 March 2018 implementing Article 12 of Regulation (EU) No 356/2010 imposing certain specific restrictive measures directed against certain natural or legal persons, entities or bodies, in view of the situation in Somalia
 Type: Implementing Regulation
 Subject Matter: Africa;  civil law;  international affairs;  European construction
 Date Published: nan

 19.3.2018 EN Official Journal of the European Union L 75/1 COUNCIL IMPLEMENTING REGULATION (EU) 2018/413 of 16 March 2018 implementing Article 12 of Regulation (EU) No 356/2010 imposing certain specific restrictive measures directed against certain natural or legal persons, entities or bodies, in view of the situation in Somalia THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 356/2010 of 26 April 2010 imposing certain specific restrictive measures directed against certain natural or legal persons, entities or bodies, in view of the situation in Somalia (1), and in particular Article 12 thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 26 April 2010 the Council adopted Regulation (EU) No 356/2010. (2) On 8 March 2018 the United Nations Security Council (UNSC) Committee established pursuant to UNSC Resolutions 751 (1992) and 1907 (2009) added two persons to the list of persons and entities subject to restrictive measures. (3) Annex I to Regulation (EU) No 356/2010 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EU) No 356/2010 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the date of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 March 2018. For the Council The President E. ZAHARIEVA (1) OJ L 105, 27.4.2010, p. 1. ANNEX The persons listed below shall be added to the list set out in Annex I to Regulation (EU) No 356/2010: I. Persons 16. Ahmad Iman Ali (aka: a) Sheikh Ahmed Iman Ali; b) Shaykh Ahmad Iman Ali; c) Ahmed Iman Ali; d) Abu Zinira) Date of birth: a) Approximately 1973; b) Approximately 1974 Place of birth: Kenya Nationality: Kenya Date of UN designation: 8 March 2018 Other information: INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/ Ahmad Iman Ali was listed on 8 March 2018 pursuant to resolution 1844 (2008). Ahmad Iman Ali is a prominent Kenyan Al-Shabaab commander who has served as the group's leader in Kenya since 2012. He is director of the group's Kenyan branch operations and routinely targets Kenyan AMISOM troops in Somalia, such as a January 2016 attack on Kenyan AMISOM troops in El Adde, Somalia. Ali is also responsible for Al-Shabaab propaganda targeting the Kenyan government and civilians, such as a July 2017 video in which he issues threats to Muslims serving in Kenya's security forces. In addition to these activities, Ali has at times also served as an Al-Shabaab recruiter, focusing on poor youth in Nairobi slums, as well as a Shabaab fundraiser who utilizes mosques in an effort to secure resources. His overall goal is to destabilize Kenya by threatening, planning, and executing attacks, and to encourage young Muslims to participate in fighting against Kenyan security forces. 17. Abdifatah Abubakar Abdi (aka: Musa Muhajir) Date of birth: 15 April 1982 Place of birth: Somalia Nationality: Somalia Address: a) Somalia; b) Mombasa, Kenya Date of UN designation: 08 March 2018 Other information: INTERPOL-UN Security Council Special Notice web link: https://www.interpol.int/en/notice/search/un/ Abdifatah Abubakar Abdi was listed on 8 March 2018 pursuant to resolution 1844 (2008). In 2015, Abdifatah Abubakar Abdi was put on the Kenyan government's wanted list of terrorists known or suspected to be members of Al-Shabaab. Kenyan police report that Abdi recruits members for Al-Shabaab who provide support to Al-Shabaab, an entity listed on the United Nations Security Council Somalia and Eritrea sanctions list, inside Somalia and engages in acts that threaten the peace, security, or stability of Somalia. Among these recruits were three women arrested by Kenyan police while attempting to cross into Somalia. Abdi is wanted in connection with the June 2014 attack in Mpeketoni, Kenya that claimed numerous lives, and was believed to be planning further attacks. While Abdi may be focused on operations outside of Somalia, he is known to reside in Somalia and recruit individuals for Al-Shabaab who intend to cross the border between Kenya and Somalia.